CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection withQuarterly Report ofWishart Enterprises Limited(the “Company”) on Form10-Q for thequarter endedMay 31, 2009filed with the Securities and Exchange Commission (the “Report”), I,Barbara Lamb, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/Barbara Lamb Name: Barbara Lamb Title: Principal Executive Officer and Director Date: July 15, 2009 This certification has been furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. A signed original of this written statement required by Section 906 has been provided to Wishart Enterprises Limited and will be retained by Wishart Enterprises Limited and furnished to the Securities and Exchange Commission or its staff upon request.
